               Case 1:21-cv-04095 Document 1 Filed 05/07/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 MASPETH MUSIC BV,
                                                            Case No.:21-4095
                                 Plaintiff,

                  v.                                        COMPLAINT

 REPUBLIC RECORDS, a division of UMG
 RECORDINGS, INC.,                                          Jury Trial Demanded

                                 Defendant.


          Maspeth Music BV (“Maspeth” or “Plaintiff”), by and through its attorneys Reitler Kailas

& Rosenblatt LLC, and for its Complaint against Republic Records, a division of UMG

Recordings, Inc. (“Republic” or “Defendant”), alleges as follows:

                                   NATURE OF THE ACTION

          1.     On July 29, 2015, Plaintiff and Defendant executed a license agreement (thereafter

amended on June 8, 2016), which granted Defendant a worldwide license (except for parts of

western Europe) to commercially exploit master recordings and other content created and

delivered by Matt Simons, a popular recording artist.

          2.     Plaintiff performed its obligations under the subject agreement until March 16,

2017, when Defendant decided not to exercise an option and allowed the term of the agreement to

expire.

          3.     Defendant then breached the terms of the agreement by: (i) failing to renew and

thereby losing a contract with the Arizona Office of Tourism worth a minimum of $34,500 per

year for use of Plaintiff’s songs; (ii) failing to register for and collect Neighboring Rights income

due to Plaintiff under the agreement; and (iii) underpaying Plaintiff royalties due under the
             Case 1:21-cv-04095 Document 1 Filed 05/07/21 Page 2 of 8




agreement in excess of $500,000. Plaintiff seeks damages for Defendant’s breaches of the subject

agreement and a declaration that: (i) the agreement is terminated; (ii) the rights in the master

recordings that Plaintiff delivered under the agreement revert back to Plaintiff; and (iii) Plaintiff

no longer has any obligations to Defendant under the agreement.

                                         THE PARTIES

       4.      Maspeth is a private limited company organized under the laws of the Netherlands.

Maspeth furnishes the services of Matt Simons (“Simons”), a singer and songwriter.

       5.      Republic is a division of UMG. UMG is a corporation organized under the laws of

the State of Delaware with its principal place of business in California. UMG is a global music

company.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because Plaintiff

is a citizen of the Netherlands and Defendant is a citizen of Delaware and/or California and not of

the Netherlands.

       7.      This Court has subject matter jurisdiction because the amount in controversy

exceeds $75,000.

       8.      Venue is appropriate in the Southern District of New York because the relevant

contracts contain exclusive New York choice of law and jurisdiction clauses.

       9.      Venue is also appropriate under 28 U.S.C. § 1391 because, on information and

belief, Defendant does business in New York.




                                                 2
                Case 1:21-cv-04095 Document 1 Filed 05/07/21 Page 3 of 8




                                  FACTUAL ALLEGATIONS

The Parties enter into the License Agreement

       10.       On or about July 29, 2015, Plaintiff and Defendant executed a license agreement

with respect to recordings by Simons, including master recordings, videos, images, and social

media content owned by Plaintiff. A copy of the July 29, 2015 license agreement is annexed hereto

as Exhibit A.

       11.       On or about June 8, 2016, Plaintiff and Defendant executed an amendment to the

July 29, 2015 license agreement. A copy of the June 8, 2016 amendment is annexed hereto as

Exhibit B. The July 29, 2015 license agreement and the June 8, 2016 amendment thereto will

collectively be referred to as the “License Agreement”.

       12.       The License Agreement covered the world except for Belgium, the Netherlands,

Luxembourg, Germany, Switzerland, Austria, Italy, and Scandinavia,

       13.       The License Agreement granted Defendant an exclusive license to the recording

titled “Catch & Release,” with an option (exercisable by Defendant) to include all of the recordings

on the album titled “Catch & Release.”

       14.       Simons’ 2015 single “Catch & Release” amassed over 200 million-plus Spotify

streams. It was the number one song in seven countries, reaching platinum certifications in

Germany, Belgium, Holland & Switzerland, and gold certifications in Italy, Sweden, Brazil &

South Africa.

       15.       The License Agreement granted Defendant three separate options each for one

additional album.

       16.       Pursuant to the License Agreement, Defendant agreed to pay recoupable advances

to Plaintiff for each album it delivered to Defendant.




                                                 3
              Case 1:21-cv-04095 Document 1 Filed 05/07/21 Page 4 of 8




        17.    Defendant also agreed to pay Plaintiff royalties with respect to the commercial

exploitation of the recordings contained on such albums.

        18.    The June 8, 2016 amendment revised the license available to Defendant to add, in

lieu of the Catch & Release album, an option for no fewer than six new master recordings to

constitute one extended play album (“EP”), and provided Defendant an additional option for a

second EP to be comprised of no fewer than six additional new master recordings

        19.    In exchange for the expanded license and additional option, Defendant agreed to

change the terms of the royalty payments and made them more favorable to Plaintiff.

        20.    On March 16, 2017, Defendant decided not to exercise an additional option and the

term of the License Agreement expired, subject to (i) Defendant’s right to continue to

commercially exploit the master recordings of Catch & Release and the First Initial Period EP and

(ii) Defendant’s continuing obligation to provide Plaintiff royalty accountings and payment for the

same.

Defendant fails to renew a contract with the Arizona Office of Tourism worth a minimum of
$34,500 per year for use of Plaintiff’s songs

        21.    Beginning in 2017, the Arizona Office of Tourism licensed to use two songs subject

to the License Agreement, “Catch & Release” and “Lose Control”, in commercials promoting the

State of Arizona. The license was worth approximately $34,500 per year, of which Plaintiff was

entitled to $17,500 under the License Agreement.

        22.    In August 2018, the marketing communications firm that solicited the license for

the State of Arizona informed Plaintiff’s manager that “we have reached out [to Defendant] 7 times

requesting an invoice for the 2018 renewal, but have gotten no response.”

        23.    Plaintiff repeatedly requested that Defendant renew the license but in November

2019 Plaintiff learned that Defendant failed to follow up with the marketing communications firm



                                                4
               Case 1:21-cv-04095 Document 1 Filed 05/07/21 Page 5 of 8




and never received the renewal contract and invoice, and therefore, the license renewal and all

future extensions were lost.

Defendant fails to register for and collect Neighboring Rights income due to Plaintiff

       24.      In or about June 2018, Plaintiff requested that Defendant account to Plaintiff for

missing Neighboring Rights income due under the License Agreement.

       25.      Defendant never responded to Plaintiff’s request.

       26.      In November 2020, Plaintiff learned that Defendant had failed to make a claim for

Neighboring Rights income in various territories, including but not limited to the United States,

United Kingdom, Ireland, Spain, Portugal, Greece, Hungary, Israel, Latvia, Romania, Serbia,

Croatia, Czech Republic, and Brazil, and that the statutory periods to make such claims was closing

or was already closed.

Plaintiff conducts an audit and discovers that Defendant underpaid Plaintiff in excess of
$500,000

       27.      Following a review of Defendant’s books and records, on November 27, 2019,

Gelfand, Rennert & Feldman LLC (“GRF”), a business management consulting firm that

specializes in music industry accounting and hired by Plaintiff provided an audit report of the

royalties Defendant paid Plaintiff under the License Agreement for the period July 1, 2015 through

December 31, 2018.

       28.      GRF demonstrated that Plaintiff was owed additional royalties in the amount of

$183,764.00.

       29.      GRF found that the additional royalties were due to underreported digital sales,

unreported third party compilations, incorrect royalty rates applied to multi-artist compilations,

incorrect royalty rates applied to video-clip and broadcast income, sales made in unauthorized

territories, incorrect wholesale price, streams and ringbacks, foreign licensing royalties not paid at



                                                  5
             Case 1:21-cv-04095 Document 1 Filed 05/07/21 Page 6 of 8




source, foreign broadcast income not paid at source, foreign income taxes withheld, producer

deductions not reversed, excess video costs charged to royalty account, and unreported and

underreported performance income, and interest.

       30.    On November 13, 2020, GRF provided a supplemental calculation of additional

royalties Defendant underpaid Plaintiff for the “Catch & Release” single and remixes.

       31.    GRF further determined that Defendant failed to properly calculate Domestic Net

Proceeds and foreign royalties. GRF’s supplemental calculation noted, in part, as follows:

              UMG erroneously calculated amounts due for exploitations of the
              track “Catch & Release” under the original terms of the 2015
              Agreement (e.g. 18% of wholesale), instead of under the distribution
              and foreign royalty terms contains in the 2016 Amendment

       32.    GRF’s supplemental calculation showed that Plaintiff was owed additional

royalties in the amount of $369,818.00. These royalties were in addition to the $183,764.00

uncovered by the audit report dated November 27, 2019.

Defendant fails to cure its breaches of the License Agreement

       33.    On January 17, 2020, Plaintiff sent Defendant a notice of breach and time to cure

letter pursuant to Section 11 of the License Agreement.

       34.    Defendant failed to cure the breaches set forth in the letter.

       35.    Plaintiff has been damaged as a result of Defendant’s conduct.

       36.    By way of an email dated February 3, 2021, Defendant agreed to toll the statute of

limitations to August 19, 2021 for any claim against Defendant with respect to the audit report

dated November 27, 2019.




                                                6
              Case 1:21-cv-04095 Document 1 Filed 05/07/21 Page 7 of 8




                                         FIRST COUNT
                                       (Breach of Contract)

        37.     Plaintiff incorporates paragraphs 1 through 36 as if fully set forth herein.

        38.     The License Agreement was a valid and enforceable contract between the parties.

        39.     Defendant breached the License Agreement by, among other things, failing to

pursue a renewal license for Plaintiff’s songs with the Arizona Office of Tourism, failing to register

for and collect Neighboring Rights income, and underreporting and underpaying Plaintiff royalties

due thereunder.

        40.     As a result of Defendant’s breaches, Plaintiff has been damaged in an amount to be

proved at trial but no less than $500,000.


                                       SECOND COUNT
                                     (Declaratory Judgment)

        41.     Plaintiff incorporates paragraphs 1 through 40 as if fully set forth herein.

        42.     Plaintiff contends that as a result of Defendant’s breaches, the License Agreement

was thereby terminated and is no longer of any force and effect and is not legally binding upon

Plaintiff.

        43.     Plaintiff further contends that the rights in the master recordings delivered by

Plaintiff pursuant to the License Agreement, including but not limited to “Catch & Release” and

“Lose Control,” are therefore no longer subject to the License Agreement and the rights therein

revert back to Plaintiff.

        44.     Upon information and belief, Defendant contends that the License Agreement was

not terminated and is still in force and effect and are legally binding upon Plaintiff.

        45.     By reason of the foregoing, there is a justiciable controversy between Plaintiff and

Defendant.



                                                  7
              Case 1:21-cv-04095 Document 1 Filed 05/07/21 Page 8 of 8




        46.    Because of Defendant’s material breaches, as described above, Plaintiff is entitled

to a declaration that the License Agreement is terminated, the rights in the master recordings that

Plaintiff delivered under the License Agreement revert back to Plaintiff, and that Plaintiff no longer

has any obligations to Defendant under the License Agreement.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

               a)      On the First Cause of Action, a judgment that Defendant breached the

License Agreement and damaged Plaintiff in an amount to be determined at trial, but no less than

$500,000, together with reasonable attorneys’ fees, and all interest accruing thereon at the statutory

rate;

               b)      On the Second Cause of Action, a judgment declaring that the License

Agreement is terminated, the rights in the master recordings that Plaintiff delivered under the

License Agreement revert back to Plaintiff, and that Plaintiff no longer has any obligations to

Defendant under the License Agreement; and

               c)      Such other and further relief as to this Court seems just and proper.


 Dated: May 7, 2021                                REITLER KAILAS & ROSENBLATT LLC
        New York, New York
                                                   By: s/ Brian D. Caplan
                                                      Brian D. Caplan
                                                      Brett Van Benthysen
                                                      885 Third Avenue, 20th Floor
                                                      New York, New York 10036
                                                      Tel.: (212) 209-3050
                                                      bcaplan@reitlerlaw.com
                                                      bvanbenthysen@reitlerlaw.com

                                                       Attorneys for Maspeth Music BV




                                                  8
